                                                                                              Case 2:20-mc-00027-ODW-E Document 6 Filed 03/18/20 Page 1 of 3 Page ID #:213




                                                                                                                                        1
                                                                                                                                        2
                                                                                                                                        3
                                                                                                                                        4
                                                                                                                                        5
                                                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                                        6
                                                                                                                                                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                        7
                                                                                                                                        8
                                                                                                                                       NEWS GROUP NEWSPAPERS                              CASE No. 2:20-mc-00027-ODW (Ex)
                                                                                                                                     9 LIMITED, a company incorporated
                                                                                                                                       under the laws of England and Wales,               ORDER COMPELLING LAURA
                                                                                                                                    10 and DAN WOOTTON, an individual                     DIVENERE, MELISSA SAENZ
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                                                          AND TYLER HADDEN TO
                                                                                                                                    11                      Petitioners,                  PROVIDE TESTIMONY IN
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430




                                                                                                                                                                                          FOREIGN PROCEEDING UNDER
       GRANTHAM LLP
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                    12                v.                                  U.S.C. 1782
                                       232 N. CANON DRIVE




                                                                                                                                    13 LAURA DIVENERE, an individual,
                                                                                                                                       MELISSA SAENZ, an individual, and
                                                                                                                                    14 TYLER HADDEN, an individual,
                                                                                                                                    15                      Respondents.
                                                                                                                                    16
                                                                                                                                    17
                                                                                                                                    18                The Court, having considered Petitioners’ Application and supporting briefs
                                                                                                                                    19 and exhibits, finds that good cause exists to grant the Application of Petitioners
                                                                                                                                    20 News Group Newspapers Limited and Dan Wootton compelling Respondents Laura
                                                                                                                                    21 Divenere, Melissa Saenz and Tyler Hadden to provide testimony under U.S.C. 1782
                                                                                                                                    22 in the foreign proceeding entitled, John Christopher Depp II vs. News Group
                                                                                                                                    23 Newspapers Ltd., and Dan Wootton, that is currently pending in the Media and
                                                                                                                                    24 Communications List of the Queen's Bench Division of the High Court of England
                                                                                                                                    25 and Wales in London (the “High Court”), Claim No. QB-2018-006323 (the “English
                                                                                                                                    26 Action”).
                                                                                                                                    27                Accordingly, IT IS HEREBY ORDERED that:
                                                                                                                                    28
                                                                                                                                            8544.5.3.12
                                                                                                                                               [PROPOSED] ORDER COMPELLING LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN TO
                                                                                                                                                           PROVIDE TESTIMONY IN FOREIGN PROCEEDING UNDER U.S.C. 1782
                                                                                              Case 2:20-mc-00027-ODW-E Document 6 Filed 03/18/20 Page 2 of 3 Page ID #:214




                                                                                                                                        1             1. On March 27, 2020, Respondent Laura Divenere shall appear at the
                                                                                                                                        2                 Beverly Hills Bar Association located at 9420 Wilshire Blvd., 2nd Floor,
                                                                                                                                        3                 Beverly Hills, CA 90212, to testify via live satellite video link directly into
                                                                                                                                        4                 the courtroom in London where the trial of the English Action will be
                                                                                                                                        5                 held, commencing at 7:00 am PST;
                                                                                                                                        6             2. On March 27, 2020, Respondent Melissa Saenz shall appear at the Beverly
                                                                                                                                        7                 Hills Bar Association located at 9420 Wilshire Blvd., 2nd Floor, Beverly
                                                                                                                                        8                 Hills, CA 90212, to testify via live satellite video link directly into the
                                                                                                                                        9                 courtroom in London where the trial of the English Action will be held,
                                                                                                                                    10                    commencing at 7:00 am PST;
R U F U S -I S A A C S A C L A N D &




                                                                                                                                    11                3. On March 27, 2020, Respondent Tyler Hadden shall appear at the Beverly
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       GRANTHAM LLP
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                    12                    Hills Bar Association located at 9420 Wilshire Blvd., 2nd Floor, Beverly
                                       232 N. CANON DRIVE




                                                                                                                                    13                    Hills, CA 90212, to testify via live satellite video link directly into the
                                                                                                                                    14                    courtroom in London where the trial of the English Action will be held,
                                                                                                                                    15                    commencing at 7:00 am PST;
                                                                                                                                    16                4. If any Respondent’s testimony cannot be completed on the first day, it
                                                                                                                                    17                    shall resume the next day and time during the trial which is set by the High
                                                                                                                                    18                    Court;
                                                                                                                                    19                5. Each Respondent’s testimony shall be subject to English legal practice and
                                                                                                                                    20                    procedure;
                                                                                                                                    21                6. Each Respondent’s testimony shall not exceed a total of seven hours;
                                                                                                                                    22                7. Petitioners may serve this Order on Ms. Divenere by serving her counsel,
                                                                                                                                    23                    Lee A. Sherman of Callahan Thompson Sherman & Caudill, LLP, of
                                                                                                                                    24                    Irvine, California, by email and/or by Federal Express, and by serving the
                                                                                                                                    25                    Order on Ms. Divenere by email at the email address provided by Mr.
                                                                                                                                    26                    Depp’s lawyers;
                                                                                                                                    27                8. Petitioners may change the date, time or location for any Respondent’s
                                                                                                                                    28
                                                                                                                                            8544.5.3.12                                     2
                                                                                                                                               [PROPOSED] ORDER COMPELLING LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN TO
                                                                                                                                                           PROVIDE TESTIMONY IN FOREIGN PROCEEDING UNDER U.S.C. 1782
                                                                                              Case 2:20-mc-00027-ODW-E Document 6 Filed 03/18/20 Page 3 of 3 Page ID #:215




                                                                                                                                        1                 testimony, but only if they notify him/her and/or his/her counsel (if
                                                                                                                                        2                 known) at least 48 hours in advance, and the location is in Los Angeles
                                                                                                                                        3                 County; and
                                                                                                                                        4             9. If any of Respondents would lose out on professional work due to being
                                                                                                                                        5                 otherwise engaged giving evidence, Petitioners agree to reimburse him/her
                                                                                                                                        6                 for their time spent giving evidence at their usual professional rate (subject
                                                                                                                                        7                 to being provided with satisfactory proof of such loss and the amount
                                                                                                                                        8                 thereof).
                                                                                                                                        9             IT IS SO ORDERED.
                                                                                                                                    10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                    11 DATED: March 18, 2020
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       GRANTHAM LLP
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                    12
                                       232 N. CANON DRIVE




                                                                                                                                    13
                                                                                                                                                                                        Hon. Otis D. Wright, II
                                                                                                                                    14                                                  UNITED STATES DISTRICT JUDGE
                                                                                                                                    15
                                                                                                                                    16
                                                                                                                                    17
                                                                                                                                    18
                                                                                                                                    19
                                                                                                                                    20
                                                                                                                                    21
                                                                                                                                    22
                                                                                                                                    23
                                                                                                                                    24
                                                                                                                                    25
                                                                                                                                    26
                                                                                                                                    27
                                                                                                                                    28
                                                                                                                                            8544.5.3.12                                    3
                                                                                                                                               [PROPOSED] ORDER COMPELLING LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN TO
                                                                                                                                                           PROVIDE TESTIMONY IN FOREIGN PROCEEDING UNDER U.S.C. 1782
